11-3790 (L)
     Chen v. Whitaker
                                                                                    BIA
                                                                       Gordon-Uruakpa, IJ
                                                                            A089 254 392

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of December, two thousand
 5   eighteen.
 6
 7   PRESENT:
 8            JON O. NEWMAN,
 9            DENNIS JACOBS,
10            PIERRE N. LEVAL,
11                 Circuit Judges.
12   _____________________________________
13
14   XIAO YING CHEN,
15                 Petitioner,
16                                                               11-3790(L),
17                      v.                                       12-2841(Con)
18                                                               NAC
19
20   MATTHEW G. WHITAKER, ACTING
21   UNITED STATES ATTORNEY GENERAL,
22                 Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                    Richard Tarzia, Belle Mead, NJ.
26
27
                                           1
      04122018-1
1    FOR RESPONDENT:                  Benjamin C. Mizer, Principal
2                                     Deputy Assistant Attorney General;
3                                     Carl McIntyre, Assistant Director;
4                                     Brooke M. Maurer, Trial Attorney,
5                                     Office of Immigration Litigation,
6                                     United States Department of
7                                     Justice, Washington, DC.
8
9            UPON DUE CONSIDERATION of these petitions for review of

10   two Board of Immigration Appeals (“BIA”) decisions, it is

11   hereby ORDERED, ADJUDGED, AND DECREED that the petitions for

12   review are DENIED.

13           Petitioner Xiao Ying Chen, a native and citizen of the

14   People’s Republic of China, seeks review of (1) an August 25,

15   2011, BIA decision that affirmed the January 7, 2010, decision

16   of an Immigration Judge (“IJ”) denying asylum, withholding of

17   removal, and relief under the Convention Against Torture

18   (“CAT”), In re Xiao Ying Chen, No. A089 254 392 (B.I.A. Aug.

19   25, 2011), aff’g No. A089 254 392 (Immig. Ct. N.Y. City Jan.

20   7, 2010), and (2) a June 26, 2012, BIA decision denying Chen’s

21   motion to reopen, In re Xiao Ying Chen, No. A089 254 392

22   (B.I.A. June 26, 2012).          We assume the parties’ familiarity

23   with the underlying facts and procedural history in this case.

24           Under these circumstances, we have reviewed both the IJ’s

25   and     the   BIA’s   opinions   “for   the   sake   of   completeness.”

                                         2
     04122018-1
1    Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

2    Cir. 2006).      The applicable standards of review are well

3    established.      See Jian Hui Shao v. Mukasey, 546 F.3d 138,

4    157-58, 168-69 (2d Cir. 2008).

5    I.      Docket 11-3790(L), Order of Removal

6            Chen applied for asylum, withholding of removal, and CAT

7    relief, asserting a fear of persecution based on the birth of

8    her children in the United States in violation of China’s

9    population control program.      As an initial matter, contrary

10   to Chen’s contention, the agency applied the correct burden

11   when considering her application.     See Guan Shan Liao v. U.S.

12   Dep’t of Justice, 293 F.3d 61, 68-69 (2d Cir. 2002); Jian Hui

13   Shao, 546 F.3d at 156.

14           For largely the same reasons as set forth in Jian Hui

15   Shao, we find no error in the agency’s determination that she

16   failed to satisfy her burden for asylum, withholding of

17   removal, and CAT relief.      See 546 F.3d at 158-67; see also

18   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

19   II. Docket 12-2841(Con), Motion to Reopen

20           Chen moved to reopen her removal proceedings to present

21   new evidence to support her claimed fear of persecution under

                                      3
     04122018-1
1    China’s population control program and to apply for relief

2    based on her fear of persecution on account of her practice

3    of Falun Gong.     It is undisputed that Chen’s motion to reopen

4    was untimely filed more than 90 days after her removal order

5    became final.      See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

6    § 1003.2(c)(2).     The time limitation does not apply if the

7    motion is to reopen proceedings in order to apply for asylum

8    “based on changed country conditions arising in the country

9    of nationality or the country to which removal has been

10   ordered, if such evidence is material and was not available

11   and would not have been discovered or presented at the

12   previous proceeding.”       8 U.S.C. § 1229a(c)(7)(C)(ii); see

13   also 8 C.F.R. § 1003.2(c)(3)(ii).

14           We find no error in the BIA’s determination that Chen’s

15   evidence failed to demonstrate a material change related to

16   the population control program as required to excuse her

17   untimely filing.     See Jian Hui Shao, 546 F.3d at 168-73.   Nor

18   did the BIA err in its alternative determination that Chen’s

19   new evidence in support of her family planning claim was

20   previously available.       See 8 U.S.C. § 1229a(c)(7)(C)(ii);

21   see also Jian Hui Shao, 546 F.3d at 168.

                                     4
     04122018-1
1            As to Chen’s Falun Gong claim, the BIA did not err in

2    finding that the evidence, including the 2010 U.S. State

3    Department’s International Religious Freedom Report, did not

4    demonstrate       a   change    in       the    treatment   of   Falun    Gong

5    practitioners.         The     evidence        reflects   that   the   Chinese

6    government has mistreated Falun Gong practitioners since

7    banning the practice in 1999, more than a decade before Chen’s

8    hearing.        In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A.

9    2007) (“In determining whether evidence accompanying a motion

10   to     reopen    demonstrates        a    material    change     in    country

11   conditions that would justify reopening, [the BIA] compare[s]

12   the evidence of country conditions submitted with the motion

13   to those that existed at the time of the merits hearing

14   below.”).       Alternatively, the BIA did not err in finding that

15   Chen failed to establish her prima facie eligibility for

16   relief: Chen did not submit any evidence that the Chinese

17   government is aware of or likely to become aware of her

18   practice.       See Jian Hui Shao, 546 F.3d at 168 (recognizing

19   that the movant is required to establish a prima facie case

20   for the underlying relief sought); see also Hongsheng Leng v.

21   Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (“[T]o establish a

                                               5
     04122018-1
1    well-founded     fear   of   persecution   in   the   absence   of   any

2    evidence of past persecution, an alien must make some showing

3    that authorities in h[er] country of nationality are either

4    aware of h[er] activities or likely to become aware of h[er]

5    activities”).

6            For the foregoing reasons, the petitions for review are

7    DENIED.

 8                                    FOR THE COURT:
 9                                    Catherine O’Hagan Wolfe
10                                    Clerk of Court




                                        6
     04122018-1